53 N.Y.2d 948 (1981)
In the Matter of Michael Santarella, Respondent,
v.
New York City Department of Correction et al., Appellants.
Court of Appeals of the State of New York.
Argued April 30, 1981.
Decided June 2, 1981.
Allen G. Schwartz, Corporation Counsel (Pamela Seider Dolgow and Ronald E. Sternberg of counsel), for appellants.
Henry T. Berger and Kenneth E. Gordon for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*949MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the determination of the Commissioner of Correction reinstated.
In view of the consistent pattern of misconduct as found by the hearing officer and confirmed by the Commissioner of Correction, we cannot say that the penalty of dismissal is so disproportionate to petitioner's offenses as to mandate modification. (Matter of Pell v Board of Educ., 34 N.Y.2d 222, 233.) It is irrelevant that the necessary aims of discipline in the department could have been achieved by a less severe sanction.
Order reversed, etc.